Citation Nr: 0021580	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  95-18 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's mother


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The appellant served on active duty from August 1986 to July 
1990.  He received a bad conduct discharge from service.  In 
a December 1994 administrative decision the VA Regional 
Office, Detroit, Michigan, held that the character of the 
appellant's discharge from service constituted a bar to the 
receipt of VA benefits.  The appellant appealed from that 
decision.  The case was initially before the Board of 
Veterans' Appeals (Board) in June 1997 when it was remanded 
for further action.  The case was again before the Board 
April 1999 when the appeal was denied.  It was held that the 
character of the appellant's discharge from military service 
constituted a bar to the receipt of VA benefits.

The appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims.  In a 
joint motion, dated in April 2000, the Secretary of Veterans 
Affairs and the appellant's representative requested that the 
Board decision be vacated and that the case be remanded to 
the Board for further action.  In an order dated later in 
April 2000 the Court vacated the Board's decision and 
remanded the case for further consideration.  The case is 
currently before the Board to consider the Court's decision 
and take appropriate action.


REMAND

In the April 2000 joint motion, it was noted that in the June 
1997 remand, the Board requested, among other things, that 
the appellant be afforded a special psychiatric examination 
in order to determine the nature and extent of his current 
psychiatric disability.  The Board also requested that, after 
review of the claims file, the examiner was to state when the 
current psychiatric disability had its onset and whether the 
disorder rendered the appellant insane at the time of his 
commission of the inservice offenses as indicated in the 
definition set forth in 38 C.F.R. § 3.354(a).

It was further indicated in the joint motion that a special 
psychiatric examination was conducted by the VA in April 1998 
but that there was no evidence that the examiner was provided 
with a copy of the claims file or with the definition of 
insanity as forth in 38 C.F.R. § 3.354(a).  It was further 
indicated that the examiner had determined that it was 
difficult to make a diagnosis of a psychosis at the time of 
the inservice offenses which was a medical standard 
significantly different from the legal standard of insanity 
contained in 38 C.F.R. § 3.354(a).

It was requested that the matter be remanded to the Board so 
that a further special psychiatric examination could be 
conducted by a psychiatrist who had first had access to the 
veteran's claims file and had been directed to review the 
claims file before examining the veteran.  In addition, it 
was asked that the psychiatrist be provided with the 
definition of insanity contained in 38 C.F.R. § 3.354(a) 
prior to conducting the examination and that the examination 
report should evaluate whether the appellant was insane using 
that definition of insanity at the time of the inservice 
offenses.  It was also asked that, upon readjudication, the 
adjudicator should take into consideration that under 
38 U.S.C.A. § 5303(b) insanity need only exist at the time of 
the commission of the offense that led to the discharge and 
that there need not be a causal connection between the 
insanity, if any, and the misconduct which led to the 
discharge.  Struck v. Brown, 9 Vet. App. 145 (1996).

In view of the foregoing matters, the case is REMANDED to the 
regional office for the following action:

1.  The veteran should be afforded a 
special psychiatric examination in order 
to determine the nature and extent of the 
appellant's current psychiatric 
disability.  All indicated special 
studies should be conducted.  The 
examiner must have access to the 
appellant's claims file and be directed 
to review the file before evaluating the 
veteran.  In addition, the examiner 
should be provided with the definition of 
insanity contained in 38 C.F.R. 
§ 3.354(a) prior to conducting the 
examination and the report should 
evaluate whether the veteran was insane 
using that definition of insanity at the 
time of the inservice offenses.

2.  The appellant's claim should then be 
reviewed by the regional office.  In 
particular, consideration should be 
afforded 38 U.S.C.A. § 5303(b) that 
insanity need only exist at the time of 
the commission of the offenses that led 
to discharge and that there need not be a 
causal connection between the insanity, 
if any, and the misconduct which led to 
the discharge.  Struck v. Brown, supra.  
If the denial is continued, the appellant 
and his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


